Citation Nr: 1513795	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for tenosynovitis of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1989, from October 1990 to December 1990, and from November 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The decision granted service connection for a right thumb disability and evaluated the disability as noncompensable, effective August 24, 2011.

The issue of entitlement to an initial rating in excess of 10 percent for the right thumb disability  is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's right thumb disability has been manifested by painful motion since the effective date of service connection.


CONCLUSION OF LAW

The criteria for a 10 percent rating for tenosynovitis of the right thumb have been met since August 24, 2011.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's policy is to recognize painful motion as entitled to at least the minimum schedular rating for the joint.  38 C.F.R. § 4.59 (2014).  The minimum compensable rating for a thumb disability is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).  At the VA examination in August 2012, the examiner found evidence of painful motion.  There is no other relevant medical evidence for the period since the effective date of service connection; although the Veteran has provided competent reports of weakened motion.

Inasmuch as the evidence shows painful motion related to the service connected thumb disability, a 10 percent rating has been warranted since the effective date of service connection.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59.


ORDER

An initial rating of 10 percent for tenosynovitis of the right thumb is granted, effective August 24, 2011.


REMAND

The Veteran asserts that his right thumb disability has worsened since the August 2012 VA examination, and that such examination at the time did not accurately reflect the severity of his disability, to include additional impairment during flare-ups or after repetitive use.  See substantive appeal; appellate brief.  Further, the last treatment records (private records) in the claims file were received in May 2012.  

The Veteran has made statements suggesting that the grant of a 10 percent rating might satisfy his appeal, but this was not explicitly stated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether the grant of a 10 percent rating for the right thumb disability, satisfies his appeal.

2.  If the Veteran indicates that the 10 percent rating does not satisfy his appeal, or fails to respond; schedule him for a new VA examination to determine the current severity of his right thumb disability.  The examiner shoulder review the entire claims file, and record all subjective and objective manifestations of the Veteran's disability, to include any effects on the other fingers of the right hand.  

The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, or pain, to include during flare-ups or after repetitive use.  This information is required by VA regulations as interpreted by the courts.  

The Veteran is competent to report limitation of motion or additional impairment during flare-ups, and his reports should be considered along with the other evidence.  

The examiner must provide reasons for any opinion.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

